         Case 4:18-cr-40042-TSH Document 103 Filed 12/01/20 Page 1 of 4




                      UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS
_______________________________________
                                        )
UNITED STATES,                          )
                   Plaintiff,           )         CIVIL ACTION
                                        )         NO. 4:18-40042-TSH
                   v.                   )
                                        )
SETH DECOTEAU,                          )
                   Defendant.           )
______________________________________ )


           MEMORANDUM AND ORDER ON DEFENDANT’S MOTION FOR
                 COMPASSIONATE RELEASE (Docket No. 95)

                                     DECEMBER 1, 2020

HILLMAN, D.J.,

       Seth Decoteau (“Mr. Decoteau” or “Defendant”) pled guilty to one count of Felon in

Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1), and one count of Possession of

Unregistered Firearms in violation of 26 U.S.C. § 5861(d). On September 25, 2020, I sentenced

him to 16 months of imprisonment followed by three years of supervised release. The Bureau of

Prisons (BOP) assigned him to FCI Ft. Dix to serve his sentence.

       On November 3, 2020, three days before his self-surrender date at FCI Ft. Dix, Mr.

Decoteau filed a motion asking the Court to reduce his sentence to home confinement under 18

U.S.C. § 3582(C)(1)(A)(I) in light of his newly-diagnosed health conditions and the surge of

COVID-19 cases at FCI Ft. Dix. (Docket No. 95). I extended Mr. Decoteau’s self-surrender

date to December 7, 2020 to adjudicate his motion and held a hearing on November 23, 2020.

(Docket No. 96).




                                                1
         Case 4:18-cr-40042-TSH Document 103 Filed 12/01/20 Page 2 of 4




                                                Discussion

       Section 3582(c) begins with the general principle that “a court may not modify a term of

imprisonment once it has been imposed . . .” Upon motion of the Director of the BOP or a

defendant, 1 however, a court “may reduce the term of imprisonment (and may impose a term of

probation and supervised release with or without conditions that does not exceed the unserved

portion of the original terms of imprisonment), after considering the factors set forth in § 3553(a)

to the extent that they are applicable, if it finds that “. . . extraordinary and compelling reasons

warrant such a reduction.” Id. § 3582(c)(1)(A).

       I do not find that Mr. Decoteau’s recently diagnosed Stage 1 Chronic Obstructive

Pulmonary Disease (COPD), concomitant asthma, and obesity constitute extraordinary and

compelling reasons to reduce the Defendant’s sentence. Mr. Decoteau is 39 years old and in good

health. According to the Centers for Disease Control and Prevention, obesity and COPD put

individuals at an increased risk of a severe course of illness if they contract COVID-19, but the

Defendant’s weight barely classifies him as obese and his Stage 1 COPD is under control. 2 As

recently as September 15, 2020, medical records classified him as overweight rather than obese.

(Docket No. 95-1 at 4-5). Per an October 29, 2020 letter from his physician, the Defendant’s BMI

is now 31.9, which is a borderline obesity diagnosis. (Id. at 2). Under the CDC guidelines, a BMI

> 30 indicates increased risk of severe illness from virus that causes COVID-19.

       Stage 1 COPD is the least advanced stage of the disease. Mr. Decoteau has responded

well to bronchodilator medication. (Docket No. 95-2 at 1). October 2020 lung function studies



1
  The Defendant must first exhaust his administrative remedies under 18 U.S.C. §
3582(c)(1)(A)(i).
2
  CDC, CORONAVIRUS DISEASE 2019 (COVID-19): PEOPLE WITH CERTAIN MEDICAL
CONDITIONS, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-
medical-conditions.html#copd (last visited on Nov. 23, 2020).
                                                  2
         Case 4:18-cr-40042-TSH Document 103 Filed 12/01/20 Page 3 of 4




from his medical records show that his lung volume is within normal limits; a spirometry (lung

function) test showed a mild decrease in air flow volume, and diffusion (how efficiently oxygen

passes from the lungs into the bloodstream) was only mildly decreased. (Docket No. 95-1 at 3).

Medical records do not indicate that the Defendant is experiencing any respiratory symptoms

from either COPD or asthma. (Id. at 4,7,11,13). According to the Mayo Clinic, COPD

symptoms “often don’t appear until significant lung damage has occurred. . .”3

       Mr. Decoteau already received a below guidelines sentence—any further reduction would

inappropriately minimalize the danger of his conduct. When federal law enforcement agents

searched Mr. Decoteau’s home, they discovered nine unregistered firearms, a bulletproof vest,

and more than 1,200 rounds of ammunition. The weapons included assault rifles with high

capacity magazines and “ghost guns” —guns “made from partially build frames, which are

drilled and assembled into fully operational guns, thus evading serializing, registration, and

purchasing regulations.” (Docket No. 87 at 2-3).

       Nonetheless, I am troubled by the Bureau of Prisons’ decision to assign Mr. Decoteau to

serve his sentence at FCI Ft. Dix, given the rampant COVID-19 breakout at that facility. During

an unprecedented pandemic, facing a disease for which no vaccine or cure is yet available, and

given the current conditions at FCI Ft. Dix, it is inexplicable that the BOP has not changed Mr.

Decoteau’s assigned facility in the two months since his sentencing. Currently, FCI Ft. Dix has

the largest number of COVID-19 cases among the federally operated facilities tracked on the

BOP’s website: 303 inmates and 28 staff have tested positive. 4 Furthermore, by the Government’s




3
  MAYO CLINIC, PATIENT CARE & HEALTH INFORMATION: COPD,
https://www.mayoclinic.org/diseases-conditions/copd/symptoms-causes/syc-20353679 (last
visited Nov. 23, 2020).
4
  BOP, COVID-19 CASES, https://www.bop.gov/coronavirus/ (last accessed on Dec. 1, 2020).
                                                 3
            Case 4:18-cr-40042-TSH Document 103 Filed 12/01/20 Page 4 of 4




admission, the situation at FCI Ft. Dix has deteriorated to the point that the BOP instituted a 25-

day moratorium on all incoming prisoner transfers and “delivery of routine and chronic healthcare

[has become] increasingly difficult.” (Docket No. 100-1 at 29-31). 5 While the outbreak appears

to be limited to one housing unit and the Specialized Housing Unit, the virus is highly contagious

and there is no staff testing program. (Docket No. 100-1 at 4-6).

        I do not discredit the substantial efforts that the BOP has made at FCI Ft. Dix to prevent

the spread of COVID-19, which include creating isolation and quarantine units, establishing

detailed procedures for transitioning inmates between housing units based on testing, reducing

inmate movement and opportunities for close contact, cancelling visitation and limiting work by

offsite contractors, and frequent scheduled cleaning and sanitizing. (See Docket Nos. 98 at 10;

100-1 at 1-4, 12-19, 21, 33). It is my expectation that with time these preventative measures will

prevail, and the present outbreak will be controlled. But until then, the BOP has significantly

limited my options by failing to designate an appropriate facility for Mr. Decoteau to serve his

sentence.

        Accordingly, I am extending Mr. Decoteau’s self-report date from December 7, 2020 to

February 19, 2021. The Clerk will coordinate a date with the parties for a status hearing on or

about January 25, 2021. At that time, I will reassess whether conditions have improved so that

FCI Ft. Dix is a suitable facility for Mr. Decoteau or ascertain whether he has been directed to

report to an alternative facility.

SO ORDERED.

                                                                     /s/ TIMOTHY S. HILLMAN
                                                                            DISTRICT JUDGE



5
  The moratorium began on October 29, 2020 and ended on November 23, 2020. (Docket No. 98
at 10).
                                                 4
